DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed October 19, 2020; the Information Disclosure Statements (IDSs) filed January 15, 2021; and the Preliminary Amendment filed January 15, 2021.

Claims 2-5 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on January 15, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-5 are rejected under 35 U.S.C. 103(a) as unpatentable over U.S. Published Patent Application No. 20100109002 A1 to Itagaki et al. (referred to hereafter as “Itagaki”) in view of U.S. Published Patent Application No. 20070252179 A1 to Isobe et al. (referred to hereafter as “Isobe”)

Regarding claim 2, Itagaki teaches a semiconductor device {Figure 5} comprising: an oxide semiconductor layer {11} comprising a first region {left side}, a second region {right side}, and a third region {middle} between the first region and the second region; a gate insulating film {14} in contact with the oxide semiconductor layer; a gate electrode {15} overlapping with the oxide semiconductor layer; 
Itagaki does not appear to explicitly show an insulating film in contact with top surfaces of the first region and the second region and a top surface and a side surface of the gate insulating film.  However, such an insulating film was known.  Isobe Figure 11D shows an oxide semiconductor {Isobe paragraph [0081]}  device including an insulating film {Isobe 322} in contact with top surfaces of a first region {Isobe 320b left} and a second region {Isobe 320b right} and a top surface and a side surface of a gate insulating film {Isobe 314}.  The Isobe insulating film 322 enables suppression of the “generation of parasitic capacitance” and enables “high-speed operation” (Isobe paragraph [0150]]).  It would have been obvious to one of ordinary skill in the art to combine the Isobe insulating film with the Itagai device in order to suppress parasitic capacitance and enable high-speed operation.
Regarding claim 3 (that depends from claim 2), the Itagaki first region and the second region serve as a source region and a drain region of a transistor. Regarding claim 4 (that depends from claim 2), Isobe teaches the oxynitride semiconductor region can comprise hydrogen {paragraph [0081]}.  It would have been obvious to one of ordinary skill in the art to include the hydrogen as taught by Isobe in the Itagaki oxynitride semiconductor region. Regarding claim 5 (that depends from claim 2), Itagaki teaches the oxide semiconductor layer comprises In, Ga, and Zn {In-Zn-Ga-ON (paragraph [0151])}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert K Carpenter/           Primary Examiner, Art Unit 2826